

 
 HUBBELL INCORPORATED
RESTRICTED STOCK AWARD AGREEMENT
HUBBELL INCORPORATED 2005 INCENTIVE AWARD PLAN,
AS AMENDED AND RESTATED
 
Grant
Date:  __________________________________________________________________________________
As noted in your Award notification letter, effective on the Grant Date you have
been granted the number of shares of Restricted Stock of Hubbell Incorporated
(the “Company”) set forth in the Award notification letter, in accordance with
the provisions of the Hubbell Incorporated 2005 Incentive Award Plan, as amended
and restated (the “Plan”) and subject to the restrictions, terms and conditions
set forth in this Agreement. By electronically acknowledging and accepting this
Award, you agree to be bound by the terms and conditions herein, the Plan, and
any and all conditions established by the Company in connection with Awards
issued under the Plan. Defined terms used herein shall have the meaning set
forth in the Plan, unless otherwise defined herein.
Until vested, the Restricted Stock shall be subject to forfeiture in the event
of the termination of your employment or service with the Company and all of its
Subsidiaries for any reason other than Retirement, whether such termination is
occasioned by you, by the Company or any of its Subsidiaries, with or without
cause or by mutual agreement (“Termination of Service”).
Until vested, the Restricted Stock or any right or interests therein are not
transferable except by will or the laws of descent and distribution.
The Restricted Stock will vest and no longer be subject to the restrictions and
forfeiture under this Agreement in one-third increments on each anniversary of
the Grant Date. Notwithstanding the foregoing, the Restricted Stock shall be
fully vested upon (i) your Termination of Service by reason of death, Permanent
Disability, or Retirement, or (ii) a Change of Control.
“Permanent Disability” means that you are unable to perform your duties by
reason of any medically determined physical or mental impairment which can be
expected to result in death or which has lasted or is expected to last for a
continuous period of at least 12 months, as reasonably determined by the Board
of Directors in its discretion. “Retirement” means your Termination of Service
other than by reason of death, Permanent Disability or Cause on or after age 55
and the sum of your age and service with the Company equals or exceeds 70.
“Cause” means (i) misconduct which is reasonably deemed to be prejudicial to the
interest of the Company, (ii) utilization or disclosure of confidential
information of the Company (or of any other entity learned in the course of your
job) for reasons unrelated to your employment with the Company, (iii) willful
failure to perform the material duties of your job, (iv) fraud in connection
with the business affairs of the Company regardless of whether said conduct is
designed to defraud the Company or otherwise, (v) violation of material policies
of the Company, (vi) violation of any fiduciary duty owed to the Company, or
(vii) conviction of, plea of no contest or guilty to a felony or other crime
involving moral turpitude. Cause shall be determined by the Committee (or such
officer of the Company as the Committee may delegate such authority) in its sole
and exclusive discretion.
You will be entitled to all dividends paid with respect to the Restricted Stock.
You are entitled to vote all shares of Restricted Stock.
The Company shall cause the Restricted Stock to either (i) be issued and a stock
certificate or certificates representing the Restricted Stock to be registered
in the name of the Participant, or (ii) held in book entry form promptly upon
acknowledgement and acceptance of this Award. If a stock certificate is issued,
it shall be delivered to and held in custody by the Company until the applicable
restrictions lapse at the times specified above, or such Restricted Stock is
forfeited. If issued, each such certificate will bear the following legend:
THE SHARES OF STOCK REPRESENTED BY THIS CERTIFICATE ARE SUBJECT TO FORFEITURE
AND THE TRANSFERABILITY OF THIS CERTIFICATE AND THE SHARES OF STOCK REPRESENTED
HEREBY ARE SUBJECT TO THE RESTRICTIONS, TERMS AND CONDITIONS (INCLUDING
RESTRICTIONS AGAINST TRANSFER) CONTAINED IN THE HUBBELL INCORPORATED 2005
INCENTIVE AWARD PLAN, AS AMENDED AND RESTATED, RESTRICTED STOCK AWARD AGREEMENT
AND AWARD NOTIFICATION LETTER WITH A GRANT DATE OF [ ], ENTERED INTO BETWEEN THE
REGISTERED OWNER OF SUCH SHARES AND HUBBELL INCORPORATED. A COPY OF THE
AGREEMENT IS ON FILE IN THE OFFICE OF THE SECRETARY OF HUBBELL INCORPORATED, 40
WATERVIEW DRIVE, SHELTON, CT 06484.
If a certificate is issued, then following the vesting of any of your Restricted
Stock, the Company will cause to be issued and delivered to you a new
certificate evidencing such Restricted Stock, free of the legend provided above.
If your Restricted Stock is held in book form, the Company will cause any
restrictions noted on the book form to be removed.
The Company has the authority to deduct or withhold, or require you to remit to
the Company, an amount sufficient to satisfy applicable federal, state, local
and foreign taxes (including the Participant’s FICA obligation) required by law
to be withheld with respect to any taxable event arising from this Restricted
Stock Award. You may satisfy your tax obligation, in whole or in part, by
either: (i) electing to have the Company withhold shares of your Restricted
Stock otherwise to be delivered with a Fair Market Value equal to the minimum
amount of the tax withholding obligation, (ii) surrendering to the Company
previously owned shares with a Fair Market Value equal to the minimum amount of
the tax withholding obligation, (iii) withholding from other cash compensation
or (iv) paying the amount of the tax withholding obligation directly to the
Company in cash; provided, however, that if the tax obligation arises during a
period in which the Participant is either an officer of the Company subject to
Section 16(a) of the Exchange Act or prohibited from trading under any policy of
the Company or by reason of the Exchange Act, then the tax withholding
obligation shall automatically be satisfied in accordance with subsection (i) of
this paragraph. By electronically acknowledging and accepting this Award, you
hereby authorize Hubbell to withhold shares of Restricted Stock with a Fair
Market Value on the date of vesting necessary to satisfy your withdrawal
obligations.
Nothing in the Plan or this Agreement shall be interpreted to interfere with or
limit in any way the right of the Company or any Subsidiary to terminate any
Participant’s employment or services at any time, nor confer upon any
Participant the right to continue in the employ or service of the Company or any
Subsidiary.
This Restricted Stock Award is granted under and governed by the terms and
conditions of the Plan. You acknowledge and agree that the Plan has been
introduced voluntarily by the Company and in accordance with its terms it may be
amended, cancelled, or terminated by the Company, in its sole discretion, at any
time. The grant of a Restricted Stock Award under the Plan is a one-time benefit
and does not create any contractual or other right to receive an award of
Restricted Stock or benefits in lieu of Restricted Stock in the future. Future
awards of Restricted Stock, if any, will be at the sole discretion of the
Company, including, but not limited to, the timing of the award, the number of
shares and vesting provisions.




